        Case 1:17-cv-04858-AJN-OTW Document 30 Filed 08/28/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
                                                                 :
LUIS ARROYO,
                                                                 :
                                      Petitioner,                :   17-CV-4858 (AJN) (OTW)
                                                                 :
                     -against-                                   :            ORDER
                                                                 :
SUPERINTENDENT LEROY FIELDS,                                     :
                                                                 :
                                      Respondent.                :
                                                                 :
-------------------------------------------------------------x

         ONA T. WANG, United States Magistrate Judge:

         Respondent states it “has provided the Court with copies of the transcripts from

petitioner’s pretrial suppression hearing, trial, sentencing, and resentencing in New York

County Supreme Court.” (ECF 27 at 3). These transcripts are not filed on the docket.

Accordingly, by September 4, 2020, Respondent shall file all transcripts on the docket.

         The Clerk of Court is respectfully directed to mail a copy of this Order on the pro se

Petitioner.

         SO ORDERED.



                                                                     s/ Ona T. Wang
Dated: August 28, 2020                                                          Ona T. Wang
       New York, New York                                              United States Magistrate Judge
